PER CURIAM
Defendant was convicted of two Class A misdemeanors committed on August 26,1984, and another Class A misdemeanor committed on April 18,1986, and was placed on probation for all three offenses. The trial court later revoked probation and imposed one year sentences on each charge, ordering that the sentence for the April 18 charge be served consecutively to the concurrent sentences imposed on the first two offenses. Defendant argues that the trial court did not comply with ORS 137.122(6), which requires the court to “state its reasons for [imposing consecutive sentences] * * * on the record,” and that, therefore, imposition of the consecutive sentence was error. The state concedes that the trial court did not comply with the statute. We therefore vacate the sentences imposed for the three offenses and remand for resentencing.
Sentences vacated; remanded for resentencing.